On behalf of His Majesty King Fahd Bin Abdul-Aziz of Saudi Arabia, I have pleasure in beginning my statement before the Assembly by congratulating you. Sir, on your election to the presidency of the fortieth session of the General Assembly of the United Nations. The confidence shown in you by the Assembly in electing you to that high office is a tribute to your personal qualities and a recognition of the important role played by your friendly country, Spain, in strengthening the bonds of international understanding and laying the foundations of co-operation amongst nations.
I take this opportunity to convey my greetings to the President of the General Assembly at its previous session and to praise his wisdom and good administration.
It also gives me pleasure to express appreciation of the unceasing efforts of the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, to enhance the opportunities for peace and reduce the sources of tension that prevail in various parts of the world.
We meet today on an important occasion as our Organization celebrates its fortieth anniversary and this provides a good opportunity to evaluate the role and achievements of the Organization. The Kingdom of Saudi Arabia is proud of the fact that it was one of the original signatories of the San Francisco Charter and its faith in the importance of this Organization and the objectives it strives to achieve has never been shaken since that time. But that is not the only reason for our interest in this occasion. The Kingdom of Saudi Arabia, which adheres to the religion of Islam, plays a significant international role because it follows a foreign policy which conforms with the basic principles on which this Organization is based and the noble objectives laid down in the United Nations Charter, those being in accordance with Islamic law, in matters pertaining to the conduct of inter-State relations. The eternal message of Islam unites and does not divide, establishes justice and does not inflict injustice, equalizes and does not discriminate. It calls for work and co-operation among believers in God everywhere to spread these sublime principles and to bring about security and prosperity for mankind as a whole.
Based on these considerations, we confirm our serious dedication to working to increase support for the United Nations and its specialized agencies, because we believe that the Organization provides a viable framework for co-operation between countries and peoples, an important forum for dialog and understanding and effective means of settling disputes and defusing crises. We deplore all the trends that hamper its activities and strongly condemn States that continuously violate its resolutions and disregard what this Organization represents in terms of the collective will of the world community.
The world in which we live is overburdened with conflicts, restlessness and trouble. There are complex political problems awaiting solution and acute economic crises threatening security and stability. It is not at all fair to place the burden of responsibility for all this on the shoulders of this Organization alone. Inasmuch as a social community is affected by the behavior and conduct of its members, the success or failure of this international Organization is tied to the stance of its Member States and the degree of their commitment to implement its resolutions, their belief in its purposes and principles and their determination to fulfill their obligations.
In this context, special responsibilities are borne by the great Powers. The fact that they are great Powers has enabled them to acquire an abundant measure of power and influence. It is the duty of those States to find common ground for fair and just international co-operation and to safeguard the interests of small States and-respect their independence. We call upon the great Powers, and particularly the permanent members of the Security Council, to live up to the serious responsibilities that they bear.
He wish to express from this rostrum our satisfaction with the stand taken by the United States in supporting the people of Afghanistan and their right to self-determination. We also express satisfaction with the stand taken by the Soviet Union in supporting the Palestinian people and their right to self-determination. However, the Soviet Union's support for the Arab cause and Arab rights in Palestine does not give it the right to a free hand in Afghanistan or justify its military occupation of that country and its depriving the Afghan people of their independence and dignity. Similarly, the opposition of the United States of America to the Soviet occupation of Afghanistan and its call for recognition of the right to self-determination of the Afghan people does not justify its unlimited and unconditional support for Israel and its lack of support for the right of the Palestinian people freely to determine their own destiny and to establish their own state on their own land. The United States should support right, justice and international legitimacy.
While the main objective of the United Nations and the principle on which the philosophy of the Charter was established are those of international security and stability, the fact is that since 1947 Israel has been working actively to undermine that objective and principle in the Middle East, where peace has not prevailed and security has not taken root.
Not long ago we witnessed the criminal Israeli act of aggression against Iraq. Now Israel's aggressive nature.has been even more clearly demonstrated by a similar criminal act against the sister country of Tunisia. The Kingdom of Saudi Arabia condemns that aggression, declares its unwavering support for Tunisia and calls upon all peace-loving countries and this Organization and all its organs to impose deterrent sanctions against Israel.
This call is addressed in particular to the States members of the Security Council. We ask them to shoulder their responsibilities for the maintenance of international peace and security and to put an end to aggression.
Israel was created in the Middle Bast by an act of aggression against Palestine and the Palestinian people. His late Majesty King Abdul-Aziz, in a message to this Assembly that was transmitted at the time by His late Majesty King Faisal Bin Abdul-Aziz, made the following appeal from this rostrum to the representatives of the States gathered together on 26 November 1947, three days before the adoption of the partition resolution:
"In your hands lies the responsibility for achieving peace and security in the Middle East, and in your hands lies also the capacity to fuel conflict and bloodshed".
This message, with all its elements of perception and responsibility, is the basis for the conduct of the policy of His Majesty King Fahd Bin Abdul-Aziz and his Government - a course in favor of the rights of the Palestinian people that has never changed. Until the aspirations of that people are realized, His Majesty Fahd Bin Abdul-Aziz will continue to call for justice and fairness and to work towards achieving them, since, in the view of His Majesty, the problem of the Palestinian people constitutes one of the problems that is most dangerous for international peace and security.
It is truly regrettable that the United Nations did not heed the warnings of His Majesty King Abdul-Aziz, for its attempts during the 38 years of search for a just solution to the Palestinian problem have had no results. This Organization has adopted dozens of resolutions dealing with flagrant Israeli aggression against the Palestinian people. Some of those resolutions have been adopted by the Security Council and by the General Assembly since 11 December 1948, when the resolution was adopted calling for the return of the displaced people of Palestine to their homeland, if they wished to return, or for compensation for those who did not wish to return. That resolution was followed by dozens adopted by this Organization on this matter; indeed, there are so many of them that it is unnecessary to cite them.
But, so long as the resolutions do not provide for penalties, Israel will continue to ignore them and even to declare its determination to challenge them. Israel has been encouraged in its excesses and in its disregard for United Nations resolutions by the failure of the Security Council, owing to the exercise of the veto, to adopt any resolution to deter Israel. Thus, any resolution condemning Israeli practices that is adopted by the General Assembly will find no positive response from or be heeded by Israel, which was brought into existence by this Organization. Indeed, Israel has even started attacking the United Nations itself and accusing it of bias.
The credibility of this Organization is likely to be shaken if it continues to confine itself to adopting resolutions and recommendations. The United Nations has done enough urging and condemning; yet a comprehensive and just settlement of this problem has not been achieved. We should therefore ask ourselves what choice is left to the United Nations except to move this consensus ahead from the level of condemnation to the level of concrete action to attain that settlement. This Organization has no choice but to regain its credibility and to affirm that credibility by giving a serious character to its resolutions, for they cannot be serious if they are not implemented.
The problems that our region is facing and the complications that appear on the ground there are in fact, and in the final analysis, only repercussions of the Zionist aggression against Palestine, and the actual result of the accumulation of developments in the Palestine problem. The wars and political and military conflicts through which the area has been living for the past 33 years are but one effect of the failure to solve the basic problem, and are a result of Israeli aggression in the area. The perpetuation of Israeli occupation of Arab territories is living proof of its designs for expansion, its flagrant defiance of United Nations resolutions and its constant disregard for world public opinion and every law and convention.
The painful circumstances and sad situations that Lebanon is suffering today are in reality but one of the serious complications of this problem.
From all that, it is clear and obvious that the establishment of peace in the Middle East requires the solution of the main problem, which is the problem of Palestine, by the recognition of the inalienable and legitimate right of the Palestinian people to self-determination on its territory and in its homeland. This requires the pursuit of firm and resolute steps in order to avoid the complications created by reluctance and hesitation, which hinder the efforts being exerted to achieve peace.
Israel's defiance and its continued attempts to hinder peace efforts in order to gain time to achieve its objectives and designs cannot but provide the opportunity for increased disturbances and cannot but lead to complications that will increase the difficulties of solving the problem, as well as multiply the factors leading to inflammation of and explosions in the area.
Thus, we call upon the big Powers, to which the Zionist entity owes the means of its existence and its continued viability, to refrain from giving the economic, political and military assistance enabling Israel to continue its aggressive policy in the Middle East, and to play a role that is in conformity with the principles of right and justice and the right of peoples to self-determination. Otherwise, they will lose their credibility and their effectiveness in influencing events in the Middle East. I need not reiterate the obvious fact that no solution will succeed if it does not include the principal and genuine party to the conflict.
On that basis, proposing any means or taking any step to solve the problem of Palestine requires that the Palestine Liberation Organization - the sole legitimate representative of the Palestinian people - should be one of the parties in the discussion and one of the participants in the dialog. If peace is to be permanent, it must emanate from the area of the conflict and must be based on a justice through which the legitimate owners will recover their rights.
The Arab States have shouldered their historic responsibilities and have contributed everything within their capabilities for the purpose of establishing peace and stability in the region; they have defined their understanding of the peace process in the Fez resolutions, which reflect the Arab consensus on peace based on justice and international legitimacy and which conform to the international will represented by United Nations resolutions. But peace, according to the creed of our people, does not mean surrender and acceptance of the status quo, for we are a people that seeks justice and upholds rights, while rejecting oppression and refusing submission.
There is no alternative to Israeli withdrawal from all occupied Arab territories, because occupation is against all international laws and the principles and purposes of the United Nations as well as against peace and security in the area and in the world at large. It is called for as a primary step on the path to solving the basic problem, to the solution of which peace in the area is tied. The overall perspective, - which is the necessary approach - requires a clear insight into the problem and into the elements of a solution.
The Kingdom of Saudi Arabia, together with the great majority of the world community, demands withdrawal from all occupied Arab territories and considers Al-Quds-Al-Sharif foremost among those territories.
It is regrettable that the use of force has regained a position of prominence in modern international relations.
What is taking place in Afghanistan is a serious indication of what would happen in the world, and the third world in particular, should this trend continue without a firm stand being taken by the world community.
Otherwise, who will defend the peoples of the third world against direct occupation like that experienced by the sister State of Afghanistan? The Soviet presence in Afghanistan has entered its sixth year, and the Afghan mujahideen continue to wage a valiant war, defending their religion, their country and their rights. The Organization of the Islamic Conference has made intensive efforts to help eliminate the oppression and occupation to which the people of Afghanistan have been subjected, so that the wishes of that people may be met and its rights of freedom and independence realized. The United Nations too has made worthy efforts to find a solution to this problem.
The Kingdom of Saudi Arabia, while it supports all these efforts, would like to draw attention to the fact that any efforts exerted in this context should take into consideration the rights and demands of the Afghan mujahideen. Just as it salutes the mujahideen, Saudi Arabia fully supports the demands of the Afghan people for the withdrawal of foreign troops from their land and for the establishment of a government of their choice that will maintain their neutrality and preserve their religion.
The war between Iraq and Iran, which we are following with deep concern and sorrow, has added a new dimension to the tense situation in the Middle East region, quite apart from the bloodshed, destruction and ruin it has brought about in two brotherly nations which are bound to each other, and to us, by the closest of links and the strongest of ties. The Organization of the Islamic Conference, the Co-operation Council of the Arab Gulf States, the Movement of Non-Aligned Countries and this international Organization have called for and worked towards an end to this bloody tragedy. The Kingdom of Saudi Arabia has supported and participated in all these efforts. If any positive stand has been taken so far, it is, fortunately, that manifested by what Iraq has shown of a total readiness to forget the past and solve its problems with Iran by peaceful means.
It is high time that Iran responded to Iraq's positive stand by taking a similar position. It is high time that the fighters on both sides laid down their weapons, stopped the bloodshed and turned to reason and wisdom rather than war and destruction, and directed all their efforts to construction rather than destruction, progress rather than regression, and building rather than demolition.
Among the positive achievements of which we are proud in the context of political development in our area is the establishment of the Co-operation Council of Arab Gulf States. This is a model of what regional co-operation should be, and a pillar for strengthening the League of Arab States. Moreover, the Co-operation Council conforms with the principles of the United Nations and the Non-Aligned Movement and is a positive factor for stability in the region.
The policies and conditions imposed by South Africa in Namibia and in South Africa itself are yet another example of the use of force, terror and discrimination to subjugate peoples and to overcome their will. Recent events in South Africa draw attention to the gravity of what is taking place there. The situation will become increasingly explosive as long as the racist regime continues its violence through its system of discrimination and apartheid, a system which is doomed to inevitable failure.
In this context, the Kingdom of Saudi Arabia reaffirms its total support for the people of Namibia in its struggle for self-determination and independence and its support for all steps taken by the United Nations and the Organization of African Unity aimed at putting an end to racist practices and foreign occupation.
Experience in the United Nations over the past 40 years has proven the need to reform the world economic order and the importance of urgently implementing the decisions taken at the sixth and seventh second special sessions of the General Assembly, devoted respectively to the new international economic order and to international economic co-operation for development. It has also demonstrated the viability of starting a new round of comprehensive global economic negotiations aimed at achieving that goal. That experience has shown too the futility of excessive claims and extreme positions and the necessity of reaching a reasonable compromise between wide-ranging aspirations and limited possibilities.
The Kingdom of Saudi Arabia has endeavored to make a positive contribution to the work of this organization and has always called for co-operation and the avoidance of confrontation in international economic relations. It has attempted through its contacts with the industrialized countries to enhance interest in the problems of development and developing countries while at the same time urging developing countries to articulate their demands in a spirit of realism and rationality. From this rostrum I wish to call upon the international community to address the issue of international economic co-operation and the establishment of an international economic order in a spirit of positivism and realism, respecting the legitimate interests of all Member States and giving the development dimension its due place in international economic relations, while not infringing upon the authority of the international specialized agencies which, while they have been unable to meet the full aspirations of the international community, have proved beyond any doubt their ability and effectiveness, within the limited means permitted by their resources and mandates, in addressing the difficulties faced by that community.
The economic situation in a great number of developing countries, especially on the African continent, is a very serious situation that urgently requires commensurate concern on our part. The suffering and pain of the African peoples has reached dimensions of which mankind should be ashamed. I am sure that, God willing, our Organization will not disappoint the hopes of those peoples and will seek >o address the situation in Africa with the extreme concern and urgency it demands.
The Kingdom of Saudi Arabia recognizes the seriousness of the economic conditions in Africa and, within the framework of the Organization of the Islamic Conference, has for some time been taking the initiative to assist the African countries which have been suffering from drought. We have contributed $100 million to the program approved by that organization, part of which sum was earmarked for immediate emergency assistance and the larger part of which will be allocated to well drilling and water supply projects.
Recently the Kingdom increased its contribution to this program by an additional sum of $30 million. It has also responded to the call of the world Bank and has supported the Bank's special program to assist African countries suffering from drought with a contribution of $100 million from the Saudi Development Fund. At the same time, it recognizes the importance of continued public participation in alleviating the pain of the African people suffering from drought and has formed popular committees in various parts of the Kingdom to collect contributions in cash and in kind for the benefit of the drought victims.
The African summit conference has considered the serious economic conditions prevailing on the African continent, and has adopted resolutions and recommendations which are being presented to the General Assembly at its present session. I should like to express the support of the Kingdom of Saudi Arabia for the efforts of the African leaders and for their desire to see their resolutions and recommendations considered with seriousness, care and concern in keeping with the magnitude of the problems from which Africa is suffering. I should like also to note the responsibility that falls on the shoulders of the United Nations in mobilizing international efforts in this respect.
The concern of the world community for the problems of the African continent reflects and urgent duty which should be accorded the attention it deserves, but at the same time this should not divert attention from the suffering of a great number of the other least developed countries or from their need for increased assistance in their economic and social development efforts. I wish to declare from this rostrum our continued support for the programs of the United Nations that are concerned with the least developed of the developing countries.
The grave economic conditions in many parts of the world - which are characterized by widespread unemployment, a decline in world trading conditions, an increasing trend towards economic protectionism and turbulent monetary and financial conditions in many countries, which threaten the international monetary system at its very core - require stronger economic co-operation and renewed confidence in the international economic system and its institutions. I hope that this session will provide the political will and a favorable climate and conditions for the beginning of a new page in the history of our Organization and for working in unison in the service of the human objectives for which the United Nations was established. The passage of 40 years since the creation of the United Nations is an important occasion requiring us to think urgently about serious and responsible action to fulfill the commitment to the basic principles of our Organization and enhance its noble goals. It is a timely opportunity for all members of the international community to join together in building a world based on goodwill and adherence to principles and morals rather than opting for the use of force and oppression, so that the policies of conflict and war will disappear and peace will prevail thereby solving disputes amicably and conducting relations in a constructive and useful manner. This would lead to harnessing the world's human and material potential to enhance the life of man rather than its being wasted on the arms race and on instruments of death and destruction; and justice would then prevail and relations between States could be based on equality, brotherhood and co-operation. As God Almighty in the Holy Koran instructs us: "Help ye one another In righteousness and piety, But help ye not one another In sin and rancor; Fear God; for God Is strict in punishment."
